Exhibit 10.2

 

NOTE

 

$11,650,000.00

December 13, 2012 

 

FOR VALUE RECEIVED, the undersigned, STELLARIS LLC (“Stellaris”), and Q3
CONTRACTING, INC. (“Q3”, Stellaris and Q3, jointly and severally, “Borrower”)
unconditionally promise to pay to the order of RBS ASSET FINANCE, INC.
(“Lender”) the principal sum of Eleven Million Six-Hundred Fifty Thousand and
00/100 DOLLARS ($11,650,000.00), which is the Original Principal Amount of the
Loan made by Lender on the date hereof pursuant to that certain Loan Agreement
dated as of December 13, 2012 (together with any and all amendments or
supplements thereto, the “Loan Agreement”) between Borrower and Lender. 
Principal shall be payable on each Payment Date in installments as set forth on
Schedule A hereto, with a final installment (in the amount necessary to pay in
full this Note) due and payable on January 1, 2020, which is the Stated Maturity
Date for this Note and the related Loan, or earlier upon acceleration pursuant
to the Loan Agreement.  Borrower also promises to pay interest on the unpaid
principal amount hereof from the date hereof, which is the Closing Date for this
Note and the related Loan, until maturity (whether by acceleration or otherwise)
and, after maturity, until paid.  Except as otherwise provided in the Loan
Agreement, interest shall accrue on this Note at a rate per annum equal to 2.05%
and shall be payable on each Payment Date as set forth on Schedule A hereto.  In
addition, interest for the period from the Closing Date through and including
the last day of the calendar month immediately preceding January 1, 2013 (the
“Interim Interest Date” for this Note and the related Loan) shall be payable on
February 1, 2013 (the “Interim Interest Payment Date” for this Note and the
related Loan).  In addition to the foregoing, Borrower may make one (1)
additional principal payment per year equal to 10% of the principal loan amount
balance, which shall occur on a Payment Date.

 

Payments of both principal and interest are to be made without set-off or
counterclaim in lawful money of the United States of America in same day or
immediately available funds to the account designated by Lender pursuant to the
Loan Agreement.

 

Borrower may prepay this Note only in accordance with the terms of the Loan
Agreement, and in connection with any such prepayment, Borrower shall pay to
Lender a Prepayment Fee equal to the sum of (a) an amount equal to 3% of the
amount prepaid if prepayment is on or prior to the first anniversary of the
Closing Date for this Note, 2% of the amount prepaid if prepayment is after the
first anniversary of the Closing Date of this Note but on or prior to the second
anniversary of the Closing Date for this Note, 1% of the amount prepaid if
prepayment is after the second anniversary of the Closing Date of this Note but
on or prior to the third anniversary of the Closing Date for this Note and 0% of
the amount prepaid if prepayment is after the third anniversary of the Closing
Date of this Note.  No prepayment fee for substitution of like kind Collateral,
which will be subject to Lender’s approval.

 

This Note evidences Indebtedness incurred under the Loan Agreement and is
secured by the Collateral described in the Loan Agreement, including, without
limitation, the Collateral described on the Collateral Schedule referencing this
Note.  This Note is subject to the terms and conditions set forth in the Loan
Agreement.  Capitalized terms used herein but not defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.

 

Borrower hereby irrevocably authorizes Lender to make (or cause to be made)
appropriate notations on the Schedule A attached to this Note (or on any
continuation of or supplements to such schedule), which notations, if made,
shall evidence, inter alia, the date of, the outstanding principal of, and the
interest rate applicable to, the Loan evidenced hereby.  Such notations shall
be, absent manifest error, evidence of the information so set forth therein;
provided, however, that the failure of Lender to make any such notations shall
not limit or otherwise affect any Obligations of Borrower.

 

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

All of the obligations, promises, agreements and covenants of Borrower under
this Note are joint and several.

 

THIS NOTE SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK; EXECUTION PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Borrower has caused this Note to be executed by its
officer and duly authorized as of the day and year first above written.

 

 

BORROWER:

 

 

 

STELLARIS LLC

 

By:  PRIMORIS SERVICES CORPORATION

 

Its Sole Member

 

 

 

By

Alfons Theeuwes

 

Name

/s/Alfons Theeuwes

 

Title

Treasurer

 

 

 

 

 

 

 

Q3 CONTRACTING, INC.

 

 

 

 

 

By

Tom Henkels

 

Name

/s/ Tom Henkels

 

Title

CFO

 

2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Date

 

Payment

 

2/1/2013

 

$

148,997.66

 

3/1/2013

 

$

148,997.66

 

4/1/2013

 

$

148,997.66

 

5/1/2013

 

$

148,997.66

 

6/1/2013

 

$

148,997.66

 

7/1/2013

 

$

148,997.66

 

8/1/2013

 

$

148,997.66

 

9/1/2013

 

$

148,997.66

 

10/1/2013

 

$

148,997.66

 

11/1/2013

 

$

148,997.66

 

12/1/2013

 

$

148,997.66

 

1/1/2014

 

$

148,997.66

 

2/1/2014

 

$

148,997.66

 

3/1/2014

 

$

148,997.66

 

4/1/2014

 

$

148,997.66

 

5/1/2014

 

$

148,997.66

 

6/1/2014

 

$

148,997.66

 

7/1/2014

 

$

148,997.66

 

8/1/2014

 

$

148,997.66

 

9/1/2014

 

$

148,997.66

 

10/1/2014

 

$

148,997.66

 

11/1/2014

 

$

148,997.66

 

12/1/2014

 

$

148,997.66

 

1/1/2015

 

$

148,997.66

 

2/1/2015

 

$

148,997.66

 

3/1/2015

 

$

148,997.66

 

4/1/2015

 

$

148,997.66

 

5/1/2015

 

$

148,997.66

 

6/1/2015

 

$

148,997.66

 

7/1/2015

 

$

148,997.66

 

8/1/2015

 

$

148,997.66

 

9/1/2015

 

$

148,997.66

 

10/1/2015

 

$

148,997.66

 

11/1/2015

 

$

148,997.66

 

12/1/2015

 

$

148,997.66

 

1/1/2016

 

$

148,997.66

 

2/1/2016

 

$

148,997.66

 

3/1/2016

 

$

148,997.66

 

4/1/2016

 

$

148,997.66

 

5/1/2016

 

$

148,997.66

 

6/1/2016

 

$

148,997.66

 

7/1/2016

 

$

148,997.66

 

8/1/2016

 

$

148,997.66

 

9/1/2016

 

$

148,997.66

 

10/1/2016

 

$

148,997.66

 

11/1/2016

 

$

148,997.66

 

12/1/2016

 

$

148,997.66

 

1/1/2017

 

$

148,997.66

 

2/1/2017

 

$

148,997.66

 

3/1/2017

 

$

148,997.66

 

 

3

--------------------------------------------------------------------------------


 

4/1/2017

 

$

148,997.66

 

5/1/2017

 

$

148,997.66

 

6/1/2017

 

$

148,997.66

 

7/1/2017

 

$

148,997.66

 

8/1/2017

 

$

148,997.66

 

9/1/2017

 

$

148,997.66

 

10/1/2017

 

$

148,997.66

 

11/1/2017

 

$

148,997.66

 

12/1/2017

 

$

148,997.66

 

1/1/2018

 

$

148,997.66

 

2/1/2018

 

$

148,997.66

 

3/1/2018

 

$

148,997.66

 

4/1/2018

 

$

148,997.66

 

5/1/2018

 

$

148,997.66

 

6/1/2018

 

$

148,997.66

 

7/1/2018

 

$

148,997.66

 

8/1/2018

 

$

148,997.66

 

9/1/2018

 

$

148,997.66

 

10/1/2018

 

$

148,997.66

 

11/1/2018

 

$

148,997.66

 

12/1/2018

 

$

148,997.66

 

1/1/2019

 

$

148,997.66

 

2/1/2019

 

$

148,997.66

 

3/1/2019

 

$

148,997.66

 

4/1/2019

 

$

148,997.66

 

5/1/2019

 

$

148,997.66

 

6/1/2019

 

$

148,997.66

 

7/1/2019

 

$

148,997.66

 

8/1/2019

 

$

148,997.66

 

9/1/2019

 

$

148,997.66

 

10/1/2019

 

$

148,997.66

 

11/1/2019

 

$

148,997.66

 

12/1/2019

 

$

148,997.66

 

1/1/2020

 

$

148,997.66

 

 

4

--------------------------------------------------------------------------------


 

COLLATERAL SCHEDULE NO. 1

 

This Collateral Schedule No. 1 dated as of December 13, 2012 (this “Collateral
Schedule”) is among STELLARIS LLC, a Nevada limited liability company (together
with its successors and assigns, “Stellaris”), Q3 CONTRACTING, INC., , a
Minnesota corporation (together with its successors and assigns, “Q3”; Stellaris
and Q3, jointly and severally, “Borrower”), and RBS ASSET FINANCE, INC., a New
York corporation (together with its successors and assigns, “Lender”), and is
executed in connection with the Loan Agreement dated as of December 13, 2012
(the “Loan Agreement”) between Borrower and Lender and the Note dated as of
December 13, 2012 (the “Related Note”) executed by Borrower in favor of Lender,
to which this Collateral Schedule is attached.  Capitalized terms used in this
Collateral Schedule but not defined herein shall have the meaning ascribed to
such terms in the Loan Agreement.

 

Borrower agrees the Collateral set forth in the attached Exhibit A, which is
incorporated herein, is given to secure the payment and performance of all
Obligations and all other obligations of Borrower to Lender under any other
instrument or agreement, and any renewals, extensions and modifications thereof
or thereto; provided, however, that in the event that Lender assigns the Related
Note, (a) the related Loan shall be deemed a separate loan that includes and
incorporates each term and condition in the Loan Agreement and the other Loan
Documents related thereto, (ii) the term “Obligations” as used in the Loan
Agreement and the other Loan Documents with respect to any assignee shall mean
only the obligations evidenced by or related to the Notes held by the assignee
and (iii) the term Collateral as used in the Loan Agreement and the other Loan
Documents with respect to such assignee shall mean only the Collateral described
on the Collateral Schedules that specifically refer to the Notes held by such
assignee.

 

Borrower hereby certifies that the description of the Collateral set forth in
the attached Exhibit A is accurate, complete and reasonably identifies the
Collateral for UCC purposes.  Such Collateral shall be located at the following
address:

 

See Exhibit A

 

Borrower will provide prior written notice to Lender of the relocation of the
Collateral or any portion thereof.]

 

[Notwithstanding anything to the contrary in the Loan Documents, Borrower may
with Lender’s prior written consent, substitute any item of Collateral, for
another item of “Like Collateral”, which is defined as the same type of
equipment as the Collateral, has the same or greater value than the Collateral
which is being substituted for (as determined by Lender) and is in the condition
required under the Loan Documents.  Further, the Like Collateral (i) must be
owned by the Borrower, free and clear of all liens, claims and encumbrances;
(ii) will be subject to a Lien in favor of Lender; and (iii) upon transfer will
be considered Collateral under the Loan Documents.  Borrower agrees to pay all
cost and expenses associated with the substitution of Collateral, including
without limitation titling, fees, UCC search fees and/or UCC filing fees.  Upon
the substitution of Collateral in accordance with this paragraph, Lender will
take all actions necessary to terminate its Lien with respect to the Collateral
being substituted at Borrower’s sole cost and expense.

 

Borrower hereby represents and warrants that as of the Closing Date for the
Related Note, the Collateral set forth in the attached Exhibit A has been
delivered and completely installed, is in good order and operating condition and
is in all respects fit and satisfactory for the uses for which it is intended,
and Borrower has finally and unconditionally accepted such Collateral.

 

[REMAINDER INTENTIONALLY BLANK; EXECUTION PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Lender hereto have caused this Collateral
Schedule to be executed by their respective officers thereunto duly authorized
as of the day and year first above written.

 

 

BORROWER:

 

 

 

STELLARIS LLC

 

By: PRIMORIS SERVICES CORPORATION

 

Its Sole Member

 

 

 

By

Alfons Theeuwes

 

Name

/s/ Alfons Theeuwes

 

Title

Treasurer

 

 

 

 

 

 

 

Q3 CONTRACTING, INC.

 

 

 

By

Tom Henkels

 

Name

/s/ Tom Henkels

 

Title

CFO

 

 

 

 

 

 

 

LENDER:

 

 

 

RBS ASSET FINANCE, INC.

 

 

 

 

 

By

Jeffrey P. Lanigan

 

Name

/s/ Jeffrey P. Lanigan

 

Title

Assistant Vice President

 

[EXECUTION PAGE OF COLLATERAL SCHEDULE NO. 1]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF COLLATERAL

 

The Collateral described on this Collateral Schedule consists of all of
Borrower’s right, title and interest, if any, in and to EQUIPMENT - (i) the
equipment described on Schedule 1 attached hereto and made part hereof, (ii) all
general intangibles relating thereto, (iii) any and all accessories,
attachments, parts, equipment and repairs now or hereafter attached or affixed
to any of the foregoing property, (iv) all additions, upgrades and accessions to
any of the foregoing property, (v) all documents relating to any of the
foregoing property, (vi) all replacements and substitutions for any of the
foregoing property, (vii) all accounts, chattel paper and general intangibles
arising out of the sale, transfer or other disposition of any of the foregoing
property, (viii) all of Borrower’s rights to receive return of any premiums for
or proceeds of any insurance, indemnity, warranty or guaranty with respect to
any of the foregoing property and (ix) all products and proceeds of any of the
foregoing property.

 

3

--------------------------------------------------------------------------------


 

Schedule 1 to Collateral Schedule No. 1

 

ID

 

DESCRIPTION

 

YEAR

 

SERIAL NUMBER

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

Original Sales Price

 

Notes

 

Invoices

 

360001

 

CAT D5C XL SERIES 3

 

1994

 

9DL00456

 

2081 County Road 61

 

Carlton

 

MN

 

55718

 

$

25,040.84

 

 

 

360001

 

200063

 

CAT H65DS ASPHALT BREAKER

 

2001

 

FTS01214

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

9,014.70

 

 

 

200063

 

150377

 

STOUGHTON HPLW 48’ FLATBED LOWBOY

 

2003

 

1DW1B48243S571201

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

20,032.67

 

BMO Harris Lienholder

 

150377

 

600003

 

CAT MT555B 4WD

 

2004

 

N275009

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

35,057.17

 

Invoice in Quality Restoration Services, Inc’s Name

 

600003

 

600004

 

CAT MT565B 4WD

 

2004

 

N250049

 

1886 112th Street

 

Chippewa Falls

 

WI

 

54729

 

$

50,081.68

 

Invoice in Quality Restoration Services, Inc’s Name

 

600004

 

340055

 

CAT 267B MULTI TERRAIN LOADER

 

2006

 

CYC01294

 

1886 112th Street

 

Chippewa Falls

 

WI

 

54729

 

$

16,026.14

 

Invoice in Quality Restoration Services, Inc’s Name

 

340055

 

340064

 

CAT 277B MULTI TERRAIN LOADER

 

2006

 

OMDH03870

 

11100 93rd Avenue North

 

Maple Grove

 

MN

 

55369

 

$

15,024.50

 

 

 

340064

 

330097

 

CAT CP323C 50” PADFOOT

 

2006

 

CATCP323KAES00511

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

29,047.37

 

 

 

330097

 

150148

 

TOWMASTER T70 LOWBOY TRAILER

 

2007

 

4KNFT26327L160895

 

2081 County Road 61

 

Carlton

 

MN

 

55718

 

$

31,050.64

 

M&I Equip is Owner

 

150148

 

150363

 

SWEETWATER LINE TAMER

 

2007

 

1RCFBCY2271000605

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

25,040.84

 

BMO Harris Lienholder

 

150363

 

400012

 

VERMEER  24X40 SERIES 2

 

2007

 

1VRZ1903X71000501

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

69,112.72

 

 

 

400012

 

600008

 

KUBOTA M125XDTC 4WD

 

2008

 

53557

 

11100 93rd Avenue North

 

Maple Grove

 

MN

 

55369

 

$

30,049.01

 

 

 

600008

 

600009

 

KUBOTA M125XDTC 4WD

 

2008

 

54049

 

11100 93rd Avenue North

 

Maple Grove

 

MN

 

55369

 

$

30,049.01

 

 

 

600009

 

450009

 

PACIFIC TEK PV800 EVACUATOR

 

2008

 

1J9BU14298L319071

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

25,040.84

 

 

 

450009

 

450007

 

PACIFIC TEK PV800 EVACUATOR

 

2008

 

8062201/1J9BU14278L319070

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

 

$

25,040.84

 

 

 

450007

 

450010

 

PACIFIC TEK PV800 EVACUATOR

 

2008

 

1J9BU14208L319072

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

25,040.84

 

 

 

450010

 

450008

 

PACIFIC TEK PV800 EVACUATOR

 

2008

 

1J9BU14208L319069

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

25,040.84

 

 

 

450008

 

300012

 

JOHN DEERE 310J2WD ROPS

 

2008

 

T0310JX161410

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

32,052.27

 

Invoice in Quality Restoration Services, Inc’s Name

 

300012

 

300013

 

JOHN DEERE 310J2WD ROPS

 

2008

 

T0310JX161334

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

32,052.27

 

Invoice in Quality Restoration Services, Inc’s Name

 

300013

 

300023

 

JOHN DEERE 310J2WD ROPS

 

2008

 

T0310JX161417

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

32,052.27

 

Invoice in Quality Restoration Services, Inc’s Name

 

300023

 

300024

 

JOHN DEERE 310J2WD ROPS

 

2008

 

T0310JX161327

 

2081 County Road 61

 

Carlton

 

MD

 

55718

 

$

32,052.27

 

Invoice in Quality Restoration Services, Inc’s Name

 

300024

 

300025

 

JOHN DEERE 310J2WD ROPS

 

2008

 

T0310JX161342

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

32,052.27

 

Invoice in Quality Restoration Services, Inc’s Name

 

300025

 

300026

 

JOHN DEERE 310J2WD ROPS

 

2008

 

T0310JX161419

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

32,052.27

 

Invoice in Quality Restoration Services, Inc’s Name

 

300026

 

300027

 

JOHN DEERE 310J2WD ROPS

 

2008

 

T0310JX161356

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

32,052.27

 

Invoice in Quality Restoration Services, Inc’s Name

 

300027

 

300028

 

JOHN DEERE 310J2WD ROPS

 

2008

 

T0310JX161423

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

32,052.27

 

Invoice in Quality Restoration Services, Inc’s Name

 

300028

 

300029

 

JOHN DEERE 310J2WD ROPS

 

2008

 

T0310JX161352

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

32,052.27

 

Invoice in Quality Restoration Services, Inc’s Name

 

300029

 

300030

 

JOHN DEERE 310J2WD ROPS

 

2008

 

T0310JX161425

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

32,052.27

 

Invoice in Quality Restoration Services, Inc’s Name

 

300030

 

300031

 

JOHN DEERE 310J2WD ROPS

 

2008

 

T0310JX161429

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

32,052.27

 

Invoice in Quality Restoration Services, Inc’s Name

 

300031

 

300014

 

JOHN DEERE 310J2WD ROPS

 

2008

 

T0310JX161349

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

32,052.27

 

Invoice in Quality Restoration Services, Inc’s Name

 

300014

 

300015

 

JOHN DEERE 310J2WD ROPS

 

2008

 

T0310JX161323

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

32,052.27

 

Invoice in Quality Restoration Services, Inc’s Name

 

300015

 

300016

 

JOHN DEERE 310J2WD ROPS

 

2008

 

T0310JX161331

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

32,052.27

 

Invoice in Quality Restoration Services, Inc’s Name

 

300016

 

300017

 

JOHN DEERE 310J2WD ROPS

 

2008

 

T0310JX161336

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

32,052.27

 

Invoice in Quality Restoration Services, Inc’s Name

 

300017

 

300018

 

JOHN DEERE 310J2WD ROPS

 

2008

 

T0310JX161354

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

32,052.27

 

Invoice in Quality Restoration Services, Inc’s Name

 

300018

 

300019

 

JOHN DEERE 310J2WD ROPS

 

2008

 

T0310JX161340

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

32,052.27

 

Invoice in Quality Restoration Services, Inc’s Name

 

300019

 

300020

 

JOHN DEERE 310J2WD ROPS

 

2008

 

T0310JX161346

 

11100 93rd Avenue North

 

Maple Grove

 

MN

 

55369

 

$

32,052.27

 

Invoice in Quality Restoration Services, Inc’s Name

 

300020

 

300021

 

JOHN DEERE 310J2WD ROPS

 

2008

 

T0310JX161329

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

32,052.27

 

Invoice in Quality Restoration Services, Inc’s Name

 

300021

 

300022

 

JOHN DEERE 310J2WD ROPS

 

2008

 

T0310JX161338

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

32,052.27

 

Invoice in Quality Restoration Services, Inc’s Name

 

300022

 

340102

 

CAT 236B3 SKIDLOADER

 

2008

 

CAT0236BLA9H01911

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

23,037.57

 

 

 

340102

 

400013

 

VERMEER D7X11

 

2007

 

1VRZ130Z481000805

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

35,057.17

 

 

 

400013

 

340103

 

CAT 236B3 SKIDLOADER

 

2008

 

CAT0236BPA9H02032

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

23,037.57

 

 

 

340103

 

400010

 

VERMEER  24X40 SERIES 2

 

2008

 

1VRZ1903281000669

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

92,150.29

 

 

 

400010

 

180054

 

INGERSOLL RAND P185WJD

 

2010

 

4FVCABAA7AU413656

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

9,014.70

 

MSO Only

 

180054

 

200061

 

CAT H65DS ASPHALT BREAKER

 

2011

 

FTS01212

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

9,014.70

 

 

 

200061

 

200062

 

CAT H65DS ASPHALT BREAKER

 

2011

 

FTS01213

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

9,014.70

 

 

 

200062

 

200067

 

CAT H65DS ASPHALT BREAKER

 

2011

 

FTS01232

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

9,014.70

 

 

 

200067

 

200068

 

CAT H65DS ASPHALT BREAKER

 

2011

 

FTS01233

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

9,014.70

 

 

 

200068

 

200069

 

CAT H65DS ASPHALT BREAKER

 

2011

 

FTS01234

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

9,014.70

 

 

 

200069

 

200070

 

CAT H65DS ASPHALT BREAKER

 

2011

 

FTS01235

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

9,014.70

 

 

 

200070

 

200074

 

CAT H65DS ASPHALT BREAKER

 

2011

 

BYT02204

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

12,019.60

 

 

 

200074

 

180055

 

INGERSOLL RAND P185WJD

 

2011

 

4FVCABAA4BU425040

 

1604 Fort Street

 

Omaha

 

NE

 

68110

 

$

10,016.34

 

MSO Only

 

180055

 

330098

 

RD12-90

 

2011

 

5937495

 

1604 Fort Street

 

Omaha

 

NE

 

68110

 

$

10,016.34

 

 

 

330098

 

 

--------------------------------------------------------------------------------

 


 

ID

 

DESCRIPTION

 

YEAR

 

SERIAL NUMBER

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

Original Sales Price

 

Notes

 

Invoices

 

330099

 

RD12-90

 

2011

 

5943359

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

10,016.34

 

 

 

330099

 

180059

 

INGERSOLL RAND P185WJD

 

2011

 

4FVCABAA5CU435741

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

16,026.14

 

MSO Only

 

180059

 

180051

 

INGERSOLL RAND P185WJD

 

2011

 

4FVCABAA6BU425041

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

14,022.87

 

MSO Only

 

180051

 

450037

 

MCLAUGHLIN V500LE EVACUATOR

 

2011

 

V5H041911425/1M9FE1228BS285079

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

14,022.87

 

BMO Harris Lienholder

 

450037

 

180050

 

INGERSOLL RAND P185WJD

 

2011

 

4FVCABAA6BU427684

 

738 21st Street North

 

Fargo

 

ND

 

58102

 

$

10,016.34

 

MSO Only

 

180050

 

450038

 

MCLAUGHLIN V800 EVACUATOR

 

2011

 

V8H042511431/1M9FE1228BS285065

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

25,040.84

 

 

 

450038

 

300063

 

JOHN DEERE 410J4WD ROPS

 

2011

 

1T0410JXCBD213067

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

79,129.05

 

 

 

300063

 

350112

 

LINK BELT 135 SPIN ACE

 

2011

 

EBAK1-4674

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

100,163.36

 

 

 

350112

 

550034

 

PERFORMIX ULTRA MIXING SYSTEMS

 

2012

 

UPER00395

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

12,019.60

 

 

 

550034

 

550035

 

PERFORMIX ULTRA MIXING SYSTEMS

 

2012

 

UPER00396

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

12,019.60

 

 

 

550035

 

240001

 

TITAN  SPEEFLO POWERLINER

 

2012

 

1239800012 / 113710004

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

11,017.97

 

 

 

240001

 

550036

 

VERMEER MX240

 

2012

 

1VR6120P6C2001677

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

12,019.60

 

 

 

550036

 

550037

 

VERMEER MX240

 

2012

 

1VR6120P8C2001678

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

12,019.60

 

 

 

550037

 

180048

 

INGERSOLL RAND P185WJD

 

2012

 

4FVCABAAXCU430731

 

11100 93rd Avenue North

 

Maple Grove

 

MN

 

55369

 

$

10,016.34

 

MSO Only

 

180048

 

180049

 

INGERSOLL RAND P185WJD

 

2012

 

4FVCABAA5CU430734

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

 

$

10,016.34

 

MSO Only

 

180049

 

550039

 

PERFORMIX ULTRA MIXING SYSTEMS

 

2012

 

 

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

 

$

12,019.60

 

 

 

550039

 

550038

 

PERFORMIX ULTRA MIXING SYSTEMS

 

2012

 

 

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

12,019.60

 

 

 

550038

 

200075

 

CAT H65DS ASPHALT BREAKER

 

2012

 

0BYT02595

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

12,019.60

 

 

 

200075

 

200076

 

CAT H65DS ASPHALT BREAKER

 

2012

 

0BYT02596

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

12,019.60

 

 

 

200076

 

200077

 

CAT H65DS ASPHALT BREAKER

 

2012

 

0BYT02609

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

12,019.60

 

 

 

200077

 

150324

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT2023CL161211

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

12,019.60

 

 

 

150324

 

150325

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT2023CL161212

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

12,019.60

 

BMO Harris Lienholder

 

150325

 

150326

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT2027CL161213

 

1604 Fort Street

 

Omaha

 

NE

 

68110

 

$

12,019.60

 

BMO Harris Lienholder

 

150326

 

150327

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT2029CL161214

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

12,019.60

 

BMO Harris Lienholder

 

150327

 

150344

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT2023CL161208

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

12,019.60

 

BMO Harris Lienholder

 

150344

 

650012

 

10’X10’ BUILD A BOX SHORING

 

2012

 

NONE

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

13,021.24

 

 

 

650012

 

650013

 

10’X10’ BUILD A BOX SHORING

 

2012

 

NONE

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

13,021.24

 

 

 

650013

 

650017

 

10’X10’ BUILD A BOX SHORING

 

2012

 

NONE

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

13,021.24

 

 

 

650017

 

650018

 

10’X10’ BUILD A BOX SHORING

 

2012

 

NONE

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

13,021.24

 

 

 

650018

 

200078

 

CAT H65DS ASPHALT BREAKER

 

2012

 

0FTS01369

 

1604 Fort Street

 

Omaha

 

NE

 

68110

 

$

12,019.60

 

 

 

200078

 

200079

 

CAT H65DS ASPHALT BREAKER

 

2012

 

0FTS01379

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

12,019.60

 

 

 

200079

 

200080

 

CAT H65DS ASPHALT BREAKER

 

2012

 

0FTS01380

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

12,019.60

 

 

 

200080

 

200081

 

CAT H65DS ASPHALT BREAKER

 

2012

 

0FTS01381

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

12,019.60

 

 

 

200081

 

200084

 

CAT H65DS ASPHALT BREAKER

 

2012

 

0FTS01382

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

12,019.60

 

 

 

200084

 

150357

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT2025CL161596

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

13,021.24

 

BMO Harris Lienholder

 

150357

 

150358

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT2027CL161597

 

1886 112th Street

 

Chippewa Falls

 

WI

 

54729

 

$

13,021.24

 

BMO Harris Lienholder

 

150358

 

150359

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT2029CL161598

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

13,021.24

 

BMO Harris Lienholder

 

150359

 

150360

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT2020CL161599

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

13,021.24

 

BMO Harris Lienholder

 

150360

 

330100

 

RD12

 

2012

 

20091261

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

12,019.60

 

 

 

330100

 

330101

 

RD12

 

2012

 

20092741

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

12,019.60

 

 

 

330101

 

200093

 

CAT BC705HS HIGH FLOW BRUSH MOWER

 

2012

 

6C224

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

14,022.87

 

 

 

200093

 

150338

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT2026CL161221

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

14,022.87

 

BMO Harris Lienholder

 

150338

 

700070

 

PCMS-1210QS MESSAGE BOARD

 

2012

 

2S9US4120CS132009

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

12,019.60

 

 

 

700070

 

700071

 

PCMS-1210QS MESSAGE BOARD

 

2012

 

2S9US4127CS132010

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

12,019.60

 

 

 

700071

 

150347

 

TOWMASTER T24DD EQUIP TRAILER

 

2012

 

4KNFT2025BL161192

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

15,024.50

 

BMO Harris Lienholder

 

150347

 

150348

 

TOWMASTER T24DD EQUIP TRAILER

 

2012

 

4KNFT2027BL161193

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

15,024.50

 

BMO Harris Lienholder

 

150348

 

150330

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT2020CL161215

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

15,024.50

 

BMO Harris Lienholder

 

150330

 

150333

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT2024CL161217

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

15,024.50

 

BMO Harris Lienholder

 

150333

 

150334

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT2026CL161218

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

15,024.50

 

BMO Harris Lienholder

 

150334

 

150335

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT2028CL161219

 

1886 112th Street

 

Chippewa Falls

 

WI

 

54729

 

$

15,024.50

 

BMO Harris Lienholder

 

150335

 

150336

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT2024CL161220

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

15,024.50

 

BMO Harris Lienholder

 

150336

 

150337

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT2022CL161216

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

15,024.50

 

BMO Harris Lienholder

 

150337

 

150345

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT2025CL161209

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

15,024.50

 

BMO Harris Lienholder

 

150345

 

150346

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT2021CL161210

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

15,024.50

 

BMO Harris Lienholder

 

150346

 

 

--------------------------------------------------------------------------------

 


 

ID

 

DESCRIPTION

 

YEAR

 

SERIAL NUMBER

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

Original Sales Price

 

Notes

 

Invoices

 

700080

 

PCMS-1210QS MESSAGE BOARD

 

2012

 

2S9US4129CS132056

 

2081 County Road 61

 

Carlton

 

MN

 

55718

 

$

12,019.60

 

 

 

700080

 

150341

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT2028CL161205

 

232 Belden Court

 

Fruita

 

CO

 

81521

 

$

15,024.50

 

 

 

150341

 

150342

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT202XCL161206

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

15,024.50

 

Colorado Correcting VIN # on Title

 

150342

 

150343

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT2021CL161207

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

15,024.50

 

 

 

150343

 

700081

 

PCMS-1210QS MESSAGE BOARD

 

2012

 

2S9US4127CS132220

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

12,019.60

 

 

 

700081

 

180052

 

INGERSOLL RAND P185WJD

 

2012

 

4FVCABAA1CU430732

 

738 21st Street North

 

Fargo

 

ND

 

58102

 

$

15,024.50

 

MSO Only

 

180052

 

180053

 

INGERSOLL RAND P185WJD

 

2012

 

4FVCABAA1CU430729

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

 

$

15,024.50

 

MSO Only

 

180053

 

180056

 

INGERSOLL RAND P185WJD

 

2012

 

4FVCABAA1CU435736

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

16,026.14

 

MSO Only

 

180056

 

180057

 

INGERSOLL RAND P185WJD

 

2012

 

4FVCABAA7CU435738

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

 

$

16,026.14

 

MSO Only

 

180057

 

180058

 

INGERSOLL RAND P185WJD

 

2012

 

4FVCABAA7CU435739

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

16,026.14

 

 

 

180058

 

180060

 

INGERSOLL RAND P185WJD

 

2012

 

4FVCABAA7CU435742

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

16,026.14

 

MSO Only

 

180060

 

150364

 

LANE LSP 3040 STRINGING TRAILER

 

2012

 

1L9LS3021CG321917

 

11100 93rd Avenue North

 

Maple Grove

 

MN

 

55369

 

$

15,024.50

 

BMO Harris Lienholder

 

150364

 

150319

 

INTERSTATE 8.5X20 ENCLOSED

 

2012

 

1UK500J29C1074596

 

11100 93rd Avenue North

 

Maple Grove

 

MN

 

55369

 

$

17,027.77

 

BMO Harris Lienholder

 

150319

 

180063

 

INGERSOLL RAND P185WJD

 

2012

 

4FVCABAA9CU437914

 

1604 Fort Street

 

Omaha

 

NE

 

68110

 

$

16,026.14

 

MSO Only

 

180063

 

150331

 

TOWMASTER T40 EQUIP TRAILER

 

2012

 

4KNFT202XCL161142

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

18,029.40

 

BMO Harris Lienholder

 

150331

 

150374

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT2227CL161810

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

 

$

17,027.77

 

BMO Harris Lienholder

 

150374

 

150375

 

TOWMASTER T20DD EQUIP TRAILER

 

2012

 

4KNFT2229CL161811

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

 

$

17,027.77

 

BMO Harris Lienholder

 

150375

 

150373

 

TOWMASTER T40 EQUIP TRAILER

 

2012

 

4KNFT2325CL161366

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

20,032.67

 

BMO Harris Lienholder

 

150373

 

150376

 

TOWMASTER T40 EQUIP TRAILER

 

2012

 

4KNFT2329CL161497

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

19,031.04

 

BMO Harris Lienholder

 

150376

 

860034

 

AMERICAN AUGERS F5 LOCATOR

 

2012

 

DD90321211

 

2081 County Road 61

 

Carton

 

MN

 

55718

 

$

23,037.57

 

 

 

860034

 

800039

 

HUSQVARNA FS4800D

 

2012

 

1302455001

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

25,040.84

 

 

 

800039

 

350124

 

JOHN DEERE 27D MINI-X

 

2012

 

1FF027DXCCG257268

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

29,047.37

 

 

 

350124

 

350125

 

JOHN DEERE 27D MINI-X

 

2012

 

1FF027DXTCG257269

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

29,047.37

 

 

 

350125

 

340104

 

CAT 236B3 SKIDLOADER

 

2012

 

CAT0236BEA9H02169

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

27,044.11

 

 

 

340104

 

340105

 

CAT 236B3 SKIDLOADER

 

2012

 

CAT0236BKA9H02176

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

27,044.11

 

 

 

340105

 

340106

 

CAT 236B3 SKIDLOADER

 

2012

 

CAT0236BJA9H02177

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

27,044.11

 

 

 

340106

 

340107

 

CAT 236B3 SKIDLOADER

 

2012

 

CAT0236BCA9H02178

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

27,044.11

 

 

 

340107

 

340108

 

CAT 236B3 SKIDLOADER

 

2012

 

CAT0236BVA9H02179

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

27,044.11

 

 

 

340108

 

340111

 

CAT 236B3 SKIDLOADER

 

2012

 

CAT0236BCA9H02035

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

27,044.11

 

 

 

340111

 

350118

 

HITACHI ZX35 MINI-X W/BUCKET

 

2012

 

HCM1YA00C00268386

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

38,062.08

 

 

 

350118

 

350119

 

HITACHI ZX35 MINI-X W/BUCKET

 

2012

 

HCM1YA00T00268387

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

38,062.08

 

 

 

350119

 

350116

 

JOHN DEERE 35D MINI-X W/BUCKET

 

2012

 

1FF035DXLBG268010

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

34,055.54

 

 

 

350116

 

350117

 

JOHN DEERE 35D MINI-X W/BUCKET

 

2012

 

1FF035DXLBG268011

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

34,055.54

 

 

 

350117

 

350120

 

JOHN DEERE 35D MINI-X W/BUCKET

 

2012

 

1FF035DXCCG268456

 

232 Belden Court

 

Fruita

 

CO

 

81521

 

$

34,055.54

 

 

 

350120

 

350121

 

JOHN DEERE 35D MINI-X W/BUCKET

 

2012

 

1FF035DXVCG268457

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

34,055.54

 

 

 

350121

 

350122

 

JOHN DEERE 35D MINI-X W/BUCKET

 

2012

 

1FF035DXVCG268460

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

34,055.54

 

 

 

350122

 

450039

 

PACIFIC TEK PV500DHO EVACUATOR

 

2012

 

2152101

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

35,057.17

 

 

 

450039

 

340109

 

CAT 259B3 SKIDLOADER

 

2012

 

CAT0259BKYYZ02849

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

40,065.34

 

 

 

340109

 

450040

 

PACIFIC TEK PV800DHO EVACUATOR

 

2012

 

2172101/4S9BU1422BL228118

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

45,073.51

 

 

 

450040

 

450041

 

MCLAUGHLIN V800 EVACUATOR

 

2012

 

V8H060112891/1M9FE1223CS284522

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

48,078.41

 

BMO Harris Lienholder

 

450041

 

300048

 

JOHN DEERE 310J2WD ROPS

 

2012

 

1T0310JXJCD218281

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

60,098.01

 

 

 

300048

 

300049

 

JOHN DEERE 310J2WD ROPS

 

2012

 

1T0310JXVCD218283

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

60,098.01

 

 

 

300049

 

300050

 

JOHN DEERE 310J2WD ROPS

 

2012

 

1T0310JXCCD218291

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

60,098.01

 

 

 

300050

 

300052

 

JOHN DEERE 310J2WD ROPS

 

2012

 

1T0310JXTCD219099

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

60,098.01

 

 

 

300052

 

300053

 

JOHN DEERE 310J2WD ROPS

 

2012

 

1T0310JXTCD219104

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

60,098.01

 

 

 

300053

 

300054

 

JOHN DEERE 310J2WD ROPS

 

2012

 

1T0310JXCCD219134

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

60,098.01

 

 

 

300054

 

300055

 

JOHN DEERE 310J2WD ROPS

 

2012

 

1T0310JXCCD219139

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

60,098.01

 

 

 

300055

 

300062

 

JOHN DEERE 310J4WD ROPS

 

2012

 

1T0310JXHBD215595

 

2081 County Road 61

 

Carton

 

MN

 

55718

 

$

60,098.01

 

 

 

300062

 

300051

 

JOHN DEERE 310J2WD ROPS

 

2012

 

1T0310JXJCD218300

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

60,098.01

 

 

 

300051

 

300061

 

JOHN DEERE 310J4WD ROPS

 

2012

 

1T0310JXCCD216614

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

60,098.01

 

 

 

300061

 

340110

 

CAT 279B MULTI TERRAIN LOADER

 

2012

 

MBT03069

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

48,078.41

 

 

 

340110

 

340112

 

CAT 279C2HF MULTI TERRAIN LOADER

 

2012

 

CAT0279CJKWB00409

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

48,078.41

 

 

 

340112

 

300058

 

JOHN DEERE 310J4WD ROPS

 

2012

 

1T0310SJACP217596

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

74,120.88

 

 

 

300058

 

300056

 

JOHN DEERE 310J4WD ROPS

 

2012

 

1T0310SJCCD217233

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

74,120.88

 

 

 

300056

 

 

--------------------------------------------------------------------------------


 

ID

 

DESCRIPTION

 

YEAR

 

SERIAL NUMBER

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

Original Sales Price

 

Notes

 

Invoices

 

300057

 

JOHN DEERE 310J4WD ROPS

 

2012

 

1T0310SJKCD217592

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

74,120.88

 

 

 

300057

 

300059

 

JOHN DEERE 310J4WD ROPS

 

2012

 

1T0310SJHCD217598

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

74,120.88

 

 

 

300059

 

300060

 

JOHN DEERE 310J4WD ROPS

 

2012

 

1T0310SJTCD217606

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

74,120.88

 

 

 

300060

 

150332

 

TRAILKING TK110HDG LOWBOY

 

2012

 

1TKJ05330CM026207

 

159 Maple Street

 

Harveysburg

 

OH

 

45068

 

$

83,135.59

 

BMO Harris Lienholder

 

150332

 

150361

 

LOAD KING 503 FOLDING GOOSE LOWBOY

 

2012

 

5LKL50356C1028388

 

159 Maple Street

 

Harveysburg

 

OH

 

45068

 

$

107,174.79

 

BMO Harris Lienholder

 

150361

 

150362

 

LOAD KING 503 FOLDING GOOSE LOWBOY

 

2012

 

5LKL50358C1028389

 

2081 County Raod 61

 

Carlton

 

MN

 

55718

 

$

107,174.79

 

BMO Harris Lienholder

 

150362

 

400033

 

VERMEER  24X40II SERIES 2

 

2012

 

1VRZ19036C1001395

 

2081 County Raod 61

 

Carlton

 

MN

 

55718

 

$

107,174.79

 

 

 

400033

 

400035

 

VERMEER  24X40II SERIES 2

 

2012

 

1VRZ19032C1001474

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

185,302.21

 

 

 

400035

 

400036

 

VERMEER  24X40II SERIES 2

 

2012

 

1VRZ19038C1001351

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

185,302.21

 

 

 

400036

 

350123

 

JOHN DEERE 290G

 

2012

 

1FF290GXECE705302

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

139,227.07

 

 

 

350123

 

400037

 

VERMEER  24X40II SERIES 2

 

2012

 

1VRZ19034C1001539

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

185,302.21

 

 

 

400037

 

400038

 

VERMEER  24X40II SERIES 2

 

2012

 

1VRZ19034C1001387

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

185,302.21

 

 

 

400038

 

310103

 

JOHN DEERE 850K

 

2012

 

1T0850KXCCE219841

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

280,457.40

 

 

 

310103

 

310104

 

JOHN DEERE 850K

 

2012

 

1T0850KXCCE219962

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

280,457.40

 

 

 

310104

 

400034

 

AMERICAN AUGERS DD-10

 

2012

 

DD90321211

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

 

$

651,061.82

 

 

 

400034

 

150365

 

FELLING FT14E CONC FORMS TRAILER

 

2013

 

5FTEE1825D1041121

 

11100 93rd Avenue North

 

Maple Grove

 

MN

 

55369

 

$

12,019.60

 

BMO Harris Lienholder

 

150365

 

360001

 

REPAIRS FOR PIP

 

 

 

 

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

20,032.67

 

 

 

360001

 

050220

 

FORD F150 4X4 CREW CAB XL

 

2012

 

1FTFW1ET3CKD10718

 

2081 County Road 61

 

Carton

 

MN

 

55718

 

$

34,055.54

 

BMO Harris Lienholder

 

050220

 

050221

 

FORD F150 4X4 CREW CAB XLT

 

2012

 

1FTFW1ET4CKD14633

 

2081 County Road 61

 

Carton

 

MN

 

55718

 

$

39,063.71

 

BMO Harris Lienholder

 

050221

 

050222

 

FORD F150 4X4 CREW CAB XL

 

2012

 

1FTFW1ET0CKD45619

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

34,055.54

 

BMO Harris Lienholder

 

050222

 

050223

 

FORD F150 4X4 CREW CAB XL

 

2012

 

1FTFW1ET1CKD45614

 

2081 County Road 61

 

Carton

 

MN

 

55718

 

$

37,060.44

 

BMO Harris Lienholder

 

050223

 

050224

 

FORD F150 4X4 EXT CAB XLT

 

2012

 

1FTFX1ET8CFC21068

 

1604 Fort Street

 

Omaha

 

NE

 

68110

 

$

37,060.44

 

 

 

050224

 

050225

 

FORD F250 4X4 EXT CAB

 

2012

 

1FT7X2B62CEB75218

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

37,060.44

 

BMO Harris Lienholder

 

050225

 

050226

 

FORD F250 4X4 EXT CAB

 

2012

 

1FT7X2B64CEB75219

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

 

$

36,058.81

 

BMO Harris Lienholder

 

050226

 

050227

 

FORD F150 4X2 EXT CAB XL

 

2012

 

1FTFX1CT7CFB57723

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

29,047.37

 

BMO Harris Lienholder

 

050227

 

050228

 

FORD F150 4X2 EXT CAB XL

 

2012

 

1FTFX1CT9CFB57724

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

29,047.37

 

BMO Harris Lienholder

 

050228

 

050229

 

FORD F150 4X2 EXT CAB XL

 

2012

 

1FTFX1ET4CFB57725

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

32,052.27

 

BMO Harris Lienholder

 

050229

 

050230

 

FORD F150 4X4 EXT CAB XL

 

2012

 

1FTFX1ET6CFB57726

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

34,055.54

 

BMO Harris Lienholder

 

050230

 

050231

 

FORD F150 4X4 EXT CAB XLT

 

2012

 

1FTFX1ET7CKD14249

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

35,057.17

 

BMO Harris Lienholder

 

050231

 

050232

 

FORD F150 4X2 EXT CAB XL

 

2012

 

1FTFX1CF9CFB57703

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

25,040.84

 

 

 

050232

 

050233

 

FORD F150 4X4 EXT CAB XL

 

2012

 

1FTFX1ET1CFB87846

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

34,055.54

 

BMO Harris Lienholder

 

050233

 

050234

 

FORD F150 4X2 EXT CAB XL

 

2012

 

1FTFX1ET3CFB87847

 

1402 B Logan Avenue

 

Waterloo

 

IA

 

50704

 

$

34,055.54

 

BMO Harris Lienholder

 

050234

 

050235

 

FORD F150 4X2 EXT CAB XL

 

2012

 

1FTFX1ET5CFB87848

 

1604 Fort Street

 

Omaha

 

NE

 

68110

 

$

33,053.91

 

BMO Harris Lienholder

 

050235

 

050236

 

FORD F150 4X2 EXT CAB XL

 

2012

 

1FTFX1CF3CFB27533

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

33,053.91

 

 

 

050236

 

050237

 

FORD F150 4X2 EXT CAB XL

 

2012

 

1FTFX1CF1CFB27532

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

33,053.91

 

 

 

050237

 

100308

 

FORD F350 4X2

 

2012

 

1FDRF3G68CEA92673

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

43,070.24

 

BMO Harris Lienholder

 

100308

 

100309

 

FORD F350 4X2

 

2012

 

1FDRF3G61CEB44760

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

40,065.34

 

BMO Harris Lienholder

 

100309

 

100310

 

FORD F350 4X2

 

2012

 

1FDRF3G65CEB44762

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

40,065.34

 

BMO Harris Lienholder

 

100310

 

100311

 

FORD F350 4X2

 

2012

 

1FDRF3G69CEB44764

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

40,065.34

 

BMO Harris Lienholder

 

100311

 

100312

 

FORD F350 4X2

 

2012

 

1FDRF3G60CEB44765

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

40,065.34

 

BMO Harris Lienholder

 

100312

 

100313

 

FORD F550 BUCKET TRUCK

 

2007

 

1FDAF56P97EA85403

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

10,016.34

 

BMO Harris Lienholder

 

100313

 

100314

 

FORD F350 4X2

 

2011

 

1FDRF3GT0BEC37791

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

40,065.34

 

BMO Harris Lienholder

 

100314

 

100315

 

FORD F350 4X2

 

2011

 

1FDRF3GT2BEA48611

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

35,057.17

 

BMO Harris Lienholder

 

100315

 

100316

 

FORD F350 4X2

 

2012

 

1FDRF3G63CEB44761

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

43,070.24

 

 

 

100316

 

100317

 

FORD F350 4X2

 

2012

 

1FDRF3G67CEB44763

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

40,065.34

 

BMO Harris Lienholder

 

100317

 

100318

 

FORD F350 4X2

 

2012

 

1FDRF3G66CEB86132

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

40,065.34

 

BMO Harris Lienholder

 

100318

 

100319

 

FORD F350 4X2

 

2012

 

1FDRF3G68CEB86133

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

40,065.34

 

BMO Harris Lienholder

 

100319

 

100320

 

FORD F350 4X2

 

2012

 

1FDRF3G6XCEB86134

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

40,065.34

 

BMO Harris Lienholder

 

100320

 

100321

 

FORD F350 4X2

 

2012

 

1FDRF3G61CEB86135

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

40,065.34

 

BMO Harris Lienholder

 

100321

 

100322

 

FORD F350 4X2

 

2012

 

1FDRF3G63CEB86136

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

40,065.34

 

 

 

100322

 

100323

 

FORD F350 4X2

 

2012

 

1FDRF3G65CEB86137

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

40,065.34

 

BMO Harris Lienholder

 

100323

 

100324

 

FORD F350 4X2

 

2012

 

1FDRF3G67CEB86138

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

40,065.34

 

BMO Harris Lienholder

 

100324

 

100325

 

FORD F350 4X2

 

2012

 

1FDRF3G69CEB86139

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

40,065.34

 

BMO Harris Lienholder

 

100325

 

100326

 

FORD F350 4X2

 

2012

 

1FDRF3G65CEB86140

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

40,065.34

 

BMO Harris Lienholder

 

100326

 

 

--------------------------------------------------------------------------------

 


 

ID

 

DESCRIPTION

 

YEAR

 

SERIAL NUMBER

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

Original Sales Price

 

Notes

 

Invoices

 

100327

 

FORD F350 4X2

 

2012

 

1FD8W3H69CEB75216

 

633 Cecelia Drive

 

Pewaukee

 

WI

 

53072

 

$

47,076.78

 

 

 

100327

 

110329

 

KENWORTH T270 DRILL TRUCK

 

2013

 

2NKHHM6X3DM347966

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

95,155.19

 

BMO Harris Lienholder

 

110329

 

110330

 

KENWORTH T270 W/SERVICE BODY

 

2013

 

2NKHHM6X5DM347967

 

11100 93rd Avenue North

 

Maple Grove

 

MN

 

55369

 

$

102,166.62

 

BMO Harris Lienholder

 

110330

 

110331

 

KENWORTH T270 16’ BARRICADE TRUCK

 

2013

 

2NKHHM6X7DM347968

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

92,150.29

 

BMO Harris Lienholder

 

110331

 

110332

 

KENWORTH T270 16’ BARRICADE TRUCK

 

2013

 

2NKHHM6X9DM347969

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

92,150.29

 

BMO Harris Lienholder

 

110332

 

110333

 

KENWORTH T270 16’ BARRICADE TRUCK

 

2013

 

2NKHHM6X5DM347970

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

97,158.46

 

 

 

110333

 

110334

 

KENWORTH T270 16’ BARRICADE TRUCK

 

2013

 

2NKHHM6X7DM347971

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

92,150.29

 

 

 

110334

 

110335

 

KENWORTH T270 16’ BARRICADE TRUCK

 

2013

 

2NKHHM6X9DM347972

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

92,150.29

 

 

 

110335

 

110336

 

KENWORTH T270 16’ BARRICADE TRUCK

 

2013

 

2NKHHM6X0DM347973

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

92,150.29

 

 

 

110336

 

110337

 

KENWORTH T270 CONTRACTOR DUMP

 

2013

 

2NKHHM6X2DM347974

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

92,150.29

 

 

 

110337

 

110338

 

KENWORTH T270 CONTRACTOR DUMP

 

2013

 

2NKHHM6X4DM347975

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

92,150.29

 

 

 

110338

 

110339

 

KENWORTH T370 CONTRACTOR DUMP

 

2013

 

2NKHHM7X8DM347976

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

81,132.32

 

BMO Harris Lienholder

 

110339

 

110340

 

KENWORTH T370 CONTRACTOR DUMP

 

2013

 

2NKHHM7XXDM347977

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

101,164.99

 

BMO Harris Lienholder

 

110340

 

110341

 

KENWORTH T370 CONTRACTOR DUMP

 

2013

 

2NKHHM7X1DM347978

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

79,129.05

 

BMO Harris Lienholder

 

110341

 

110342

 

KENWORTH T370 CONTRACTOR DUMP

 

2013

 

2NKHHM7X3DM347979

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

101,164.99

 

BMO Harris Lienholder

 

110342

 

110343

 

KENWORTH T370 CONTRACTOR DUMP

 

2013

 

2NKHHM7XXDM347980

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

81,132.32

 

BMO Harris Lienholder

 

110343

 

110344

 

KENWORTH T370 CONTRACTOR DUMP

 

2013

 

2NKHHM7X1DM347981

 

1886 112th Street

 

Chippewa Falls

 

WI

 

54729

 

$

81,132.32

 

BMO Harris Lienholder

 

110344

 

110345

 

KENWORTH T370 CONTRACTOR DUMP

 

2013

 

2NKHHM7X3DM347982

 

11100 93rd Avenue North

 

Maple Grove

 

MN

 

55369

 

$

93,151.92

 

BMO Harris Lienholder

 

110345

 

110346

 

KENWORTH T370 CONTRACTOR DUMP

 

2013

 

2NKHHM7X5DM347983

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

92,150.29

 

BMO Harris Lienholder

 

110346

 

110347

 

KENWORTH T370 CONTRACTOR DUMP

 

2013

 

2NKHHM7X7DM347984

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

93,151.92

 

BMO Harris Lienholder

 

110347

 

110348

 

KENWORTH T370 CONTRACTOR DUMP

 

2013

 

2NKHHM7X9DM347985

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

92,150.29

 

BMO Harris Lienholder

 

110348

 

110349

 

KENWORTH T370 CONTRACTOR DUMP

 

2013

 

2NKHHM7X0DM347986

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

92,150.29

 

BMO Harris Lienholder

 

110349

 

110350

 

KENWORTH T370 CONTRACTOR DUMP

 

2013

 

2NKHHM7X2DM347987

 

738 21st Street North

 

Fargo

 

ND

 

58102

 

$

92,150.29

 

BMO Harris Lienholder

 

110350

 

110351

 

KENWORTH T370 CONTRACTOR DUMP

 

2013

 

2NKHHM7X8DM348061

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

89,145.39

 

BMO Harris Lienholder

 

110351

 

110352

 

KENWORTH T370 CONTRACTOR DUMP

 

2013

 

2NKHHM6X9DM348992

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

92,150.29

 

BMO Harris Lienholder

 

110352

 

110353

 

KENWORTH T370 CONTRACTOR DUMP

 

2013

 

2NKHHM7X4DM350308

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

92,150.29

 

BMO Harris Lienholder

 

110353

 

110354

 

KENWORTH T370 CONTRACTOR DUMP

 

2013

 

2NKHHM7X6DM350309

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

92,150.29

 

BMO Harris Lienholder

 

110354

 

110355

 

KENWORTH T370 CONTRACTOR DUMP

 

2013

 

2NKHHM7X2DM350310

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

92,150.29

 

BMO Harris Lienholder

 

110355

 

110356

 

KENWORTH T370 CONTRACTOR DUMP

 

2013

 

2NKHHM7X8DM350313

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

93,151.92

 

BMO Harris Lienholder

 

110356

 

110357

 

KENWORTH T370 CONTRACTOR DUMP

 

2013

 

2NKHHM7XXDM350314

 

5112 North National Avenue

 

Sioux Falls

 

SD

 

57104

 

$

93,151.92

 

BMO Harris Lienholder

 

110357

 

110358

 

KENWORTH T370 CONTRACTOR DUMP

 

2013

 

2NKHHM7XXDM350751

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

89,145.39

 

BMO Harris Lienholder

 

110358

 

120310

 

KENWORTH W900 LOWBOY TRACTOR

 

2013

 

1XKWP4EX4DJ343174

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

160,261.37

 

BMO Harris Lienholder

 

120310

 

120311

 

KENWORTH W900 LOWBOY TRACTOR

 

2013

 

1XKWP4EX6DJ343175

 

2081 County Road 61

 

Carton

 

MN

 

55718

 

$

160,261.37

 

BMO Harris Lienholder

 

120311

 

120312

 

KENWORTH W900 LOWBOY TRACTOR

 

2013

 

1XKWP4EX8DJ343176

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

160,261.37

 

BMO Harris Lienholder

 

120312

 

120313

 

STERLING LT9500 DUMP

 

2008

 

2FZHAZCKX8AY60444

 

5300 Colorado Blvd.

 

Commerce City

 

CO

 

80022

 

$

28,045.74

 

 

 

120313

 

120314

 

STERLING LT9500 DUMP

 

2008

 

2FZHAZCK18AY60445

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

28,045.74

 

BMO Harris Lienholder

 

120314

 

120315

 

STERLING LT9500 DUMP

 

2008

 

2FZHAZCK38AY60446

 

2351 East County Line

 

Des Moines

 

IA

 

50320

 

$

28,045.74

 

BMO Harris Lienholder

 

120315

 

120316

 

STERLING LT9500 DUMP

 

2008

 

2FZHAZCK58AY60447

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

28,045.74

 

BMO Harris Lienholder

 

120316

 

120317

 

STERLING LT9500 DUMP

 

2008

 

2FZHAZCK78AY60448

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

28,045.74

 

BMO Harris Lienholder

 

120317

 

120318

 

STERLING LT9500 DUMP

 

2008

 

2FZHAZCK58AY60450

 

11100 93rd Avenue North

 

Maple Grove

 

MN

 

55369

 

$

28,045.74

 

BMO Harris Lienholder

 

120318

 

120319

 

STERLING LT9500 DUMP

 

2008

 

2FZHAZCK78AY60451

 

3066 Spruce Street

 

Little Canada

 

MN

 

55117

 

$

28,045.74

 

BMO Harris Lienholder

 

120319

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

11,650,000.00

 

 

 

 

 

 

--------------------------------------------------------------------------------